Citation Nr: 0818918	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  05-20 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for back disability.

2.  Whether new and material evidence has been received to 
reopen the claim for service connection for hearing loss.

3.  Whether new and material evidence has been received to 
reopen the claim for service connection for disability 
manifested by blurry vision.

4.  Whether new and material evidence has been received to 
reopen the claim for service connection for disability 
manifested by joint pain and muscle loss.

5.  Whether new and material evidence has been received to 
reopen the claim for service connection for post-traumatic 
stress disorder (PTSD).

6.  Whether new and material evidence has been received to 
reopen the claim for service connection for disability 
manifested by memory loss, cold sweats and fatigue.

7.  Whether new and material evidence has been received to 
reopen the claim for service connection for disability 
manifested by rashes affecting the arms, legs and stomach.


REPRESENTATION

Appellant represented by:	J.T. Simonetti, Jr., Attorney-
at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from March 1977 to 
April 1980, and from July 1991 to August 1992.  He served in 
the Southwest Asia region from August 1991 to July 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The veteran testified before the 
undersigned at a hearing held at the RO in December 2007. 

Those issues addressed in the REMAND portion of the decision 
below are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for back disability was denied in an 
unappealed December 2001 rating decision.

2.  A September 2002 rating decision continued the denial of 
service connection for back disability; the veteran initiated 
an appeal of that rating action and was issued a statement of 
the case in June 2003, but he did not thereafter file a 
substantive appeal as to the September 2002 rating decision.

3.  The evidence received since the September 2002 rating 
decision is not duplicative or cumulative of evidence 
previously of record and is, either by itself or in 
connection with evidence previously assembled, so significant 
that it must be considered in order to fairly decide the 
merits of the claim for service connection for back 
disability. 

4.  Service connection for left ear hearing loss was denied 
in an unappealed June 1994 rating decision.

5.  An unappealed December 2001 rating decision denied 
service connection for bilateral hearing loss.

6.  The evidence received since the December 2001 rating 
decision is not duplicative or cumulative of evidence 
previously of record and is, either by itself or in 
connection with evidence previously assembled, so significant 
that it must be considered in order to fairly decide the 
merits of the claim for service connection for bilateral 
hearing loss.

7.  Service connection for a disability manifested by blurry 
vision was denied in an unappealed December 2001 rating 
decision.

8.  A September 2002 rating decision continued the denial of 
service connection for a disability manifested by blurry 
vision; the veteran initiated an appeal of that rating action 
and was issued a statement of the case in June 2003, but he 
did not thereafter file a substantive appeal as to the 
September 2002 rating decision.

9.  The evidence received since the September 2002 rating 
decision is not duplicative or cumulative of evidence 
previously of record and is, either by itself or in 
connection with evidence previously assembled, so significant 
that it must be considered in order to fairly decide the 
merits of the claim for service connection for blurry vision.

10.  Service connection for a disability manifested by joint 
pain and muscle loss was denied in a September 2002 rating 
decision; the veteran initiated an appeal of that rating 
action and was issued a statement of the case in June 2003, 
but he did not thereafter file a substantive appeal as to the 
September 2002 rating decision.

11.  The evidence received since the September 2002 rating 
decision is not duplicative or cumulative of evidence 
previously of record and is, either by itself or in 
connection with evidence previously assembled, so significant 
that it must be considered in order to fairly decide the 
merits of the claim for service connection for joint pain and 
muscle loss.

12.  Service connection for PTSD was denied in a September 
2002 rating decision; the veteran initiated an appeal of that 
rating action and was issued a statement of the case in June 
2003, but he did not thereafter file a substantive appeal as 
to the September 2002 rating decision.

13.  The evidence received since the September 2002 rating 
decision is not duplicative or cumulative of evidence 
previously of record and is, either by itself or in 
connection with evidence previously assembled, so significant 
that it must be considered in order to fairly decide the 
merits of the claim for service connection for PTSD.

14.  Service connection for a disability manifested by memory 
loss, cold sweats and fatigue was denied in a September 2002 
rating decision; the veteran initiated an appeal of that 
rating action and was issued a statement of the case in June 
2003, but he did not thereafter file a substantive appeal as 
to the September 2002 rating decision.

15.  The evidence received since the September 2002 rating 
decision is not duplicative or cumulative of evidence 
previously of record and is, either by itself or in 
connection with evidence previously assembled, so significant 
that it must be considered in order to fairly decide the 
merits of the claim for service connection for disability 
manifested by memory loss, cold sweats and fatigue.


CONCLUSIONS OF LAW

1.  The June 1994, December 2001 and September 2002 rating 
decisions are final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.200, 20.204(b) (2007).

2.  New and material evidence has been received to reopen the 
veteran's claim for service connection for back disability.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007). 

3.  New and material evidence has been received to reopen the 
veteran's claim for service connection for bilateral hearing 
loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).
 
4.  New and material evidence has been received to reopen the 
veteran's claim for service connection for disability 
manifested by blurry vision.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2007). 

5.  New and material evidence has been received to reopen the 
veteran's claim for service connection for disability 
manifested by joint pain and muscle loss.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2007). 

6.  New and material evidence has been received to reopen the 
veteran's claim for service connection for PTSD.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2007). 

7.  New and material evidence has been received to reopen the 
veteran's claim for service connection for disability 
manifested by memory loss, cold sweats and fatigue.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Furthermore, 
in compliance with 38 C.F.R. § 3.159(b), the notification 
should include the request that the claimant provide any 
evidence in his possession that pertains to the claim.  

In light of the Board's reopening of claim, any deficiency 
regarding new and material evidence notice is not 
prejudicial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303.  Service incurrence of arthritis during wartime 
service may be presumed if manifested to a compensable degree 
within one year of the veteran's discharge from service.  38 
U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.307, 3.309 (2007).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

Generally, a claim which has been denied in a final rating 
decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c) (West 2002).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decisionmakers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

A.  Back disability

A December 2001 rating decision denied service connection for 
back disability.  The veteran was notified of the decision 
and of his appellate rights with respect thereto, but he did 
not appeal.  A September 2002 rating decision continued the 
denial of service connection for such disability.  The 
veteran disagreed with the September 2002 determination and 
was issued a statement of the case (SOC) in June 2003, but he 
did not thereafter submit a substantive appeal as to that 
rating action.  Consequently, service connection for back 
disability may be considered on the merits only if new and 
material evidence has been received since the time of the 
September 2002 adjudication.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156 (2007).

The evidence on file at the time of the September 2002 rating 
decision included the report of the veteran's June 1975 
entrance examination for the Reserves, which was silent for 
any reference to back complaints or findings.  The evidence 
also included VA treatment records for August 1999 to 
February 2002 showing treatment on several occasions for back 
pain, and on one occasion suggesting that his complaints 
might be related to repetitive weight lifting activities.
 
The evidence added to the record since the September 2002 
rating decision includes service medical records for the 
veteran received in January 2004.  The service medical 
records document treatment in August 1991 for lumbar strain 
following weight lifting activity.  In October 1991 he was 
treated for a lower back abrasion from a crawling injury.  

The above evidence is clearly new and material, given that 
the evidence previously considered did not include any 
service medical records documenting back complaints.  The 
newly added service records, when examined in connection with 
the current evidence of back disability and the veteran's 
assertions concerning continuity of back symptomatology, 
raise a reasonable possibility of substantiating the claim.  
The veteran's claim for service connection for back 
disability is therefore reopened.

B.  Bilateral hearing loss

A June 1994 rating decision denied service connection for 
left ear hearing loss.  A December 2001 rating decision 
denied service connection for bilateral hearing loss.  The 
veteran was notified of both decisions and of his appellate 
rights with respect thereto, but he did not appeal.  
Consequently, service connection for bilateral hearing loss 
may be considered on the merits only if new and material 
evidence has been received since the time of the December 
2001 adjudication.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 
(2007).

The evidence on file at the time of the December 2001 rating 
decision included the report of the veteran's June 1975 
entrance examination for the Reserves.  That examination 
report showed that puretone decibel loss in both ears was 15 
for the 500, 1000, 2000, and 4000 Hertz ranges.

The evidence of record also included VA treatment records for 
August 1999 to December 2001 showing complaints of 
asymmetrical hearing loss; testing of his hearing was 
reportedly normal.  

The evidence added to the record since December 2001 includes 
service medical records for the veteran received in January 
2004.  The service medical records document that at his March 
1977 enlistment examination, puretone decibel loss in the 
right ear for the 500, 1000, 2000, 3000, and 4000 hertz 
ranges was, respectively, 10, 10, 10, 10, and 20.  In the 
left ear, the puretone decibel loss in the respective hertz 
ranges were 10, 10, 10, 50, and 40.  An August 1981 
audiologic examination (while in the Reserves) showed 
worsening in some hertz ranges, but improvement in others.  
At his July 1992 discharge examination, puretone decibel loss 
in the right ear for the 500, 1000, 2000, 3000, and 4000 
hertz ranges was, respectively, 0, 5, 5, 20, and 15.  In the 
left ear, the puretone decibel loss in the respective hertz 
ranges was 10, 15, 25, 60, and 60.  

The evidence received since December 2001 is clearly new and 
material, inasmuch as it documents decreased auditory acuity 
during service, and suggests that his hearing loss may have 
pre-existed his initial period of service.  The veteran's 
claim for service connection for bilateral hearing loss is 
therefore reopened.

C.   Blurry vision

A December 2001 rating decision denied entitlement to service 
connection for vision problems.  The veteran was notified of 
the decision and of his appellate rights with respect 
thereto, but he did not appeal.  A September 2002 rating 
decision continued the denial of service connection.  The 
veteran disagreed with the September 2002 determination and 
was issued an SOC in June 2003, but he did not thereafter 
submit a substantive appeal as to that rating action.  
Consequently, service connection for vision problems may be 
considered on the merits only if new and material evidence 
has been received since the time of the September 2002 
adjudication.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2007).

The evidence on file at the time of the September 2002 rating 
decision included the report of the June 1975 examination for 
service in the Reserves.  The veteran's visual acuity at that 
time was 20/20.  The evidence also included VA treatment 
reports for August 1999 to February 2002 documenting eye 
complaints, such as blurriness, since returning from the 
Persian Gulf.  His diagnoses included right macular scar and 
dry eye syndrome.

The evidence added to the record since the September 2002 
rating decision includes service medical records for the 
veteran received in January 2004.  The service medical 
records show that at his March 1977 enlistment examination, 
the veteran presented with defective distance vision of 20/20 
in the right eye and 20/25 in the left eye.  When examined in 
August 1981 (while in the Reserves), his vision was 20/30, 
bilaterally.  At his July 1991 entrance examination, his 
vision was described as defective.  At his July 1992 
discharge examination, he had 20/30 vision in the right eye, 
and 20/60 vision in the left eye; physical examination 
revealed a macular drusen in the right eye.

The Board finds the above evidence to be clearly new and 
material, inasmuch as it shows a decrease in vision during 
service.  More importantly, it shows that he manifested a 
right eye abnormality in service.  The veteran's claim for 
service connection for disability manifested by blurry vision 
is therefore reopened.

D.  Joint pain and muscle loss

A September 2002 rating decision denied service connection 
for disability manifested by joint pain and muscle loss.  The 
veteran disagreed with the September 2002 determination and 
was issued an SOC in June 2003, but he did not thereafter 
submit a substantive appeal as to that rating action.  
Consequently, service connection for the referenced 
disability may be considered on the merits only if new and 
material evidence has been received since the time of the 
September 2002 adjudication.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156 (2007).

The evidence on file at the time of the September 2002 rating 
decision included VA treatment records for August 1999 to 
February 2002 showing complaints of chronic joint pain, as 
well as muscle tightness in the lower extremities.  He was 
assessed with possible degenerative joint disease.

The new evidence includes service medical records received in 
January 2004, which show that he was treated in August 1991 
for a sore back and shoulder associated with weight lifting; 
he was diagnosed with right shoulder strain.  At his 
discharge from the second period of service, he reported a 
right leg contusion.

The Board finds the above evidence to be new and material, 
inasmuch as it shows muscle and joint pains during the 
veteran's latter period of service.  The newly added service 
records raise a reasonable possibility of substantiating the 
claim.  The veteran's claim for service connection for 
disability manifested by joint pain and muscle loss is 
reopened.

E.  PTSD

A September 2002 rating decision denied service connection 
for PTSD.  The veteran disagreed with the September 2002 
determination and was issued a statement of the case in June 
2003, but he did not thereafter submit a substantive appeal 
as to that rating action.  Consequently, service connection 
for PTSD may be considered on the merits only if new and 
material evidence has been received since the time of the 
September 2002 adjudication.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156 (2007).

The evidence on file at the time of the September 2002 rating 
decision included VA treatment records for August 1999 to 
February 2002 which showed treatment for substance abuse and 
a personality disorder.  When seen for psychiatric 
complaints, he reported symptoms associated with certain 
incidents in service, including witnessing sniper fire in 
1985, seeing people run over in Kuwait, saving people from a 
burning building, and witnessing a friend injured in a motor 
vehicle accident; he was diagnosed with PTSD symptoms, but 
not with PTSD.

The new evidence includes VA treatment records for January 
2002 to June 2006 which include an August 2002 entry by a 
physician diagnosing the veteran with PTSD.  The Board finds 
this evidence clearly new and material, given that the prior 
evidence did not include a diagnosis of PTSD.  The newly 
added treatment records raise a reasonable possibility of 
substantiating the claim.  The veteran's claim for service 
connection for PTSD is reopened.

F.  Memory loss, cold sweats and fatigue

A September 2002 rating decision denied service connection 
for disability manifested by memory loss, cold swears and 
fatigue.  The veteran disagreed with the September 2002 
determination and was issued a statement of the case in June 
2003, but he did not thereafter submit a substantive appeal 
as to that rating action.  Consequently, service connection 
for the referenced disability may be considered on the merits 
only if new and material evidence has been received since the 
time of the September 2002 adjudication.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156 (2007).

The evidence on file at the time of the September 2002 rating 
decision included VA treatment records for August 1999 to 
February 2002 which showed that he reported experiencing 
memory loss, nightsweats and fatigue; mental status 
examinations did not corroborate his complaints.  In an 
October 2001 statement, his spouse referred to sleeping 
problems and cold sweats experienced by the veteran.  The 
evidence on file at the time of the September 2002 rating 
decision did not demonstrate objective evidence of the 
claimed symptoms. 

The newly submitted evidence includes VA treatment records 
for January 2002 to June 2006 which include the results of 
psychological testing confirming the presence of memory 
impairment.  The Board finds this evidence to be new and 
material, given that the prior evidence did not demonstrate 
an actual memory loss disorder.  The evidence also shows 
treatment for substance abuse and psychiatric disability, 
which in the Board's opinion is pertinent to the complaints 
of cold sweats and fatigue as well.  The newly added 
treatment records raise a reasonable possibility of 
substantiating the claim.  The veteran's claim for service 
connection for disability manifested by memory loss, cold 
sweats and fatigue is reopened.


ORDER

New and material evidence having been received, reopening of 
the claim for service connection for back disability is 
granted. 

New and material evidence having been received, reopening of 
the claim for service connection for bilateral hearing loss 
is granted. 

New and material evidence having been received, reopening of 
the claim for service connection for disability manifested by 
blurry vision is granted. 

New and material evidence having been received, reopening of 
the claim for service connection for disability manifested by 
joint pain and muscle loss is granted. 

New and material evidence having been received, reopening of 
the claim for service connection for PTSD is granted. 

New and material evidence having been received, reopening of 
the claim for service connection for disability manifested by 
memory loss, cold sweats and fatigue is granted. 


REMAND

With respect to the back disorder, given the presence of back 
complaints and findings in service, the current presence of 
back disability as reflected in VA treatment records, and the 
veteran's account of his back symptomatology since service, 
the Board finds that a VA examination is necessary in this 
case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As to the bilateral hearing loss disorder, the Board finds 
that a VA examination is required as well, particularly given 
the audiometric findings in service.  The Board points out 
that the veteran has never been afforded a VA examination to 
determine the presence or etiology of bilateral hearing loss.

With respect to the disorders manifested by blurry vision and 
by joint pain and muscle loss, given that the veteran was 
treated for eye problems which included the macula of the 
right eye, and for symptoms of joint pain and muscle cramps 
in service, the Board finds that a VA examination would be 
helpful in the adjudication of these claims.  

As to the claim for PTSD, the veteran offered additional 
detail concerning his claimed stressor incidents at his 
hearing before the undersigned.  On remand, the RO should 
undertake appropriate attempts to verify the claimed 
incidents, and, if appropriate, schedule the veteran for an 
examination.

Regarding the disability manifested by memory loss, cold 
sweats and fatigue, in light of the current evidence 
suggesting that those disorders are in fact present, the 
Board finds that VA examination in connection with those 
claims is appropriate.  

As to the issue of disability manifested by rashes affecting 
the arms, legs and stomach, the Board points out that in Kent 
v. Nicholson, 20 Vet. App. 1 (2006), the United States Court 
of Appeals for Veterans Claims (Court) held that VA's duty to 
notify a claimant seeking to reopen a claim included advising 
him or her of the information and evidence that is necessary 
to reopen the claim, and of the information and evidence 
necessary to establish entitlement to the underlying claim 
for the benefit sought.  The Court further held that VA must, 
in the context of a claim to reopen, look at the bases for 
the denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.

Here, the October 2005 VA correspondence purporting to 
provide 38 U.S.C.A. § 5103(a)-compliant notice did not notify 
the veteran of the basis for the September 2002 denial of his 
claim, and he consequently has not been provided with notice 
of the element or elements that were found insufficient at 
the time of that denial.  More importantly, the 
correspondence does not even refer to the need to submit new 
and material evidence, let alone advise him of how to 
substantiate the claim to reopen.

In light of the deficient 38 U.S.C.A. § 5103(a) notice in 
this case, the Board will remand the veteran's application to 
reopen his claim. 

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The  RO should send the veteran a 
letter that complies with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), with 
respect to his application to reopen the 
issue of service connection for 
disability manifested by rashes affecting 
the arms, legs and stomach.  The letter 
must advise the veteran of the 
information and evidence necessary to 
substantiate his application to reopen 
with the specificity required by Kent, 
including notice as to what evidence is 
necessary to substantiate the element(s) 
required to establish service connection 
that were found insufficient in the 
September 2002 denial.  The letter must 
specifically inform the veteran which 
portion of the evidence is to be provided 
by the claimant, which part, if any, the 
RO will attempt to obtain on his behalf, 
and a request that the veteran provide 
any evidence in his possession that 
pertains to his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

2.  The RO should contact the veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, who may possess 
additional records pertinent to his 
claims.  When the requested information 
and any necessary authorizations have 
been received, the RO should attempt to 
obtain copies of all pertinent records 
which have not already been obtained.

3.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran and his representative of this 
and ask them to provide a copy of the 
outstanding medical records. 

4.  The RO should attempt to obtain 
additional information from the veteran 
concerning the specific circumstances of 
each alleged inservice stressor, to 
include the dates (to within 60 days), 
locations, units involved, and, if 
involving combat, the names of 
casualties.  Further, identifying 
information concerning any other involved 
individuals, including their names, 
ranks, and units of assignment should be 
requested from the veteran.  With any 
additional information provided by the 
veteran, and with the evidence already of 
record, the RO must prepare a summary of 
those alleged service stressors.  This 
summary must be prepared regardless 
whether the veteran provides an 
additional statement, as requested above.  
This summary and a copy of the veteran's 
DD 214 and other service personnel 
records should be sent to the U.S. Army 
and Joint Services Records Research 
Center.  The JSRRC should be provided 
with a copy of any information obtained 
above, and should be asked to provide any 
additional information that might 
corroborate the veteran's alleged 
stressors.

5.  After completing the above action, 
and if and only if the RO determines that 
one or more of the veteran's stressors 
has been verified, the veteran should be 
afforded a VA psychiatric examination by 
a physician with appropriate expertise.  
All indicated studies, tests and 
evaluations deemed necessary should be 
performed. The RO must provide the 
examiner with the summary of any 
stressors described above.  If PTSD is 
diagnosed, the examiner should identify 
the independently verifiable inservice 
stressor(s) that supports the diagnosis.  
If PTSD is not diagnosed, the examiner 
should explain why PTSD was not 
diagnosed.  The claims folder must be 
made available to the examiner for proper 
review of the medical history. 

6.  The RO should also arrange for the 
veteran to undergo a VA examination to 
determine the nature, extent and etiology 
of any currently present back disability.  
All indicated studies should be 
conducted.  The examiner should be 
requested to provide an opinion as to 
whether it is at least as likely as not 
that the veteran's back disability is 
etiologically related to service.  The 
veteran's claims file must be made 
available to the examiner for review.  

7.  The RO should schedule the veteran 
for a VA examination by a physician with 
appropriate expertise to determine the 
nature, extent and etiology of any 
currently present disability manifested 
by joint pain and/or muscle loss; the 
nature, extent and etiology of any 
currently present disability manifested 
by blurry vision; and the nature, extent 
and etiology of any currently present 
disability manifested by memory loss, 
cold sweats and fatigue.  All indicated 
studies should be performed.  If the 
examination results in a clinical 
diagnosis of any disorder associated with 
the veteran's joint pain, muscle loss, 
blurry vision, memory loss, cold sweats, 
or fatigue conditions, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that any 
such disorder originated during the 
veteran's periods of active duty or is 
otherwise etiologically related to any 
period of service.  If such a diagnosis 
can not be rendered, the examiner should 
nevertheless identify all signs and 
symptoms of any current joint pain, 
muscle loss, blurry vision, memory loss, 
cold sweats, or fatigue, and include a 
discussion concerning the duration of the 
disorder.  The rationale for all opinions 
expressed should also be provided.  The 
veteran's claims file, including a copy 
of this remand, must be made available to 
the examiner for review.

8.  The RO should schedule the veteran 
for a VA audiologic examination to 
determine the nature, extent, and 
etiology of any bilateral hearing loss.  
The claims folder must be made available 
to the examiner in conjunction with the 
examination. All indicated studies should 
be conducted.  The examiner should 
address the following questions:

a.  Is it clear and unmistakable 
that the veteran had right and/or 
left hearing loss prior to his entry 
into the military in March 1977?

b.  If not, is it at least as likely 
as not (i.e., a 50% probability or 
greater) that any current hearing 
loss had its clinical onset in 
service or is otherwise related to 
the first period of active service?

c.  If it is clear and unmistakable 
that the veteran had right and/or 
left hearing loss prior to his entry 
into the first period of service, is 
it clear and unmistakable that the 
disability underwent no chronic or 
permanent increase in severity 
during that period of service?

d.  If it is clear and unmistakable 
that the veteran had right and/or 
hearing loss prior to his entry into 
the military in March 1977, and it 
is debatable whether it underwent a 
chronic or permanent increase in 
severity during service, is it clear 
and unmistakable that any increase 
in severity during service was due 
to the natural progress of the 
condition? 

e.  Is it clear and unmistakable 
that the veteran had right and/or 
left hearing loss prior to his entry 
into the military in July 1991?

f.  If not, is it at least as likely 
as not (i.e., a 50% probability or 
greater) that any current hearing 
loss had its clinical onset in 
service or is otherwise related to 
the second period of active service?

g.  If it is clear and unmistakable 
that the veteran had right and/or 
left hearing loss prior to his entry 
into the second period of service, 
is it clear and unmistakable that 
the disability underwent no chronic 
or permanent increase in severity 
during that period of service?

h.  If it is clear and unmistakable 
that the veteran had right and/or 
hearing loss prior to his entry into 
the military in July 1991, and it is 
debatable whether it underwent a 
chronic or permanent increase in 
severity during service, is it clear 
and unmistakable that any increase 
in severity during service was due 
to the natural progress of the 
condition? 

The rationale for all opinions expressed 
should be explained.

9.  The RO should then prepare a new 
rating decision and readjudicate the 
issues on appeal.  Except for the issue 
concerning disability manifested by 
rashes, the RO should readjudicate the 
issues on a de novo basis.  If the 
benefits sought on appeal is not granted 
in full the RO must issue a supplemental 
statement of the case, and provide the 
appellant and his representative an 
opportunity to respond. 

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


